IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KEVIN J. KAYLOR,                            : No. 25 MM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2016, the Application for Leave to File Original

Process is GRANTED, and the “King’s Bench Power Declaration” is DENIED.